On Application for Rehearing.
PER CURIAM.
Appellant has filed a petition for rehearing in which it is vigorously insisted that the opinion herein overrules former decisions of this court respecting the right of a client to change his counsel and violates the spirit as well as the letter of Comp. Laws Utah 1917, § 328 and section 346. Special reference is made to the opinion in Sandberg v. Victor G. & S. M. Co., 18 Utah, 66, 55 Pac. 74, and subsequent cases.
The record in the instant case is so confused and so confusing that it became necessary in the preparation of the opinion to give a somewhat detailed history of the action from its inception so that the reader might be able to get an intelligent understanding of what this court was called upon to determine on the appeal. Counsel has seized upon certain expressions used in the giving of that history and now urges those as error on the assumption that such related facts are controlling of the court’s opinion.
The real issues upon which this court was required to pass *392were made by the complaint in intervention, the answer thereto by the original plaintiff, and appellant’s reply to that answer. The appeal was from the judgment entered by the trial court upon the issues made by those pleadings. What this court determined, and all that it was authorized to determine, was whether the findings made by the trial court wére within the issues presented by these particular pleadings and whether such findings supported the judgment. We are satisfied, as stated in the opinion, that the findings are within the issues and support the judgment. There was no bill of exceptions, consequently this court is powerless to determine if any of appellant’s rights, either as an attorney or as a party interested in the litigation, have been denied him.
The petition for rehearing is denied.